777 N.W.2d 180 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David James MATHIS, Defendant-Appellant.
Docket No. 139142. COA No. 290470.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 order of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The Prosecuting Attorney shall address whether, assuming only for the sake of argument that the trial court erred in determining that the defendant's OV 11 issue was raised and decided against him on his direct appeal, the defendant has established cause and prejudice under MCR 6.508(D).